Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ted Barthal on 6/3/2022.

The application has been amended as follows: 

Amend claims 1, 23, 26, 31, 34, 36 and 48 as follows:
1. A process comprising: powder bed fusion selective laser 3-diminsional printing of a powder mixture comprising: (a) a drug; and (b) an excipient; wherein at least one of said drug and said excipient absorbs electromagnetic radiation at a wavelength emitted by the laser;  or (a) a drug; (ab) an excipient; and (c) an absorbent material with absorbs electromagnetic radiation at a wavelength emitted by the laser, the absorbent material selected from the group consisting of iron oxide, titanium oxide, silicates, carmine, candurin, phtalacyanine, diazos, or mixtures thereof; and producing an oral formulation to the exclusion of a surgically inserted implant.

23. The process as claimed in claim 1 wherein said mixture comprises from 0.1 wt.% to 50 wt.% of the said absorbent material by total weight of the mixtures;

26. The process as claimed in claim 1 wherein said mixture comprises: (a) 1-50 wt.% of a drug selected from anti-inflammatory, steroid or antieoplastic drugs by total weight of the mixture, (b) 20-80 wt.% of an enteric polymer selected from methyl acrylate-methacrylic acid copolymers, ethyl acrylate-methacrylic acid copolymers, cellulose acetate succinate, hydroxy propyl methyl cellulose phthalate, hydroxypropylmethyl cellulose acetate succinate, polyvinyl acetate phthalate, methyl methacrylate-methacrylic acid copolymers, shellac, cellulose acetate trimellitate, sodium alginate, zein, polyethylene oxide, ethylcellulose, hydroxypropyl cellulose, hydroxypropyl methylcellulose, polyvinylpyrrolidone, vinylpyrrolidone-vinyl acetate copolymers, gelatin, polysaccharides and mixtures thereof, by total weight of the mixture; and (c) 0.1-30 wt.% of at last one absorbent material selected from the group consisting of

31. A solid pharmaceutical dosage formulation produced by the process of claim 1; said solid pharmaceutical dosage formulation optionally having a laminated core comprising multiple layers, each layer comprising: (a) a drug, (b) an excipient, and (c) optionally an absorbent material selected from the group consisting of iron oxide, titianium oxide, silicates, carmine, candurin, phtalacyanine, diazos, or mixture thereof.

34. The solid pharmaceutical dosage formulation of claim 33 wherein said drug is suspended in a matrix comprising: (a) An excipient which absorbs electromagnetic radiation at a wavelength of 380nm to 800nm; or (b) an excipient; and (c) an absorbent material selected from the group consisting of iron oxide, titanium oxide, silicates, carmine, candurin, phtalocyanine, diazos, or mixtures thereof, which absorbs electromagnetic radiation at a wavelength of 380nm to 800nm.

36. The solid pharmaceutical dosage formulation claim 31 having a laminated core comprising multiple layers, each layer comprising: (a) a drug, (b) an excipient, and (c) optionally an absorbent material selected from the group consisting of iron oxide, titanium oxide, silicates, carmine, candurin, phtalocyanine, diazos, or mixtures thereof.

48. A process comprising: powder bed fusion selective laser 3-diminensional printing of a powder mixture comprising (a) a drug; and (b) an excipient; wherein at least one of said drug and said excipient absorbs electromagnetic radiation at a wavelength emitted by the laser; or (a) a drug; (ab) an excipient; and (c) an absorbent material which absorbs electromagnetic radiation at a wavelength emitted by the laser, the absorbent material selected from the group consisting of iron oxide, titanium oxide, silicates, carmine, candurin, phtalocyanine, diazos, or mixtures thereof; and producing an oral formulation having a controlled release of the drug.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a process of making a 3-D printed controlled release drug matrix comprising laser-sintering a powdered mixture of a drug, excipient or additional absorbing material that absorbs the laser without melting or degrading the drug or excipient. The closets prior art is drawn to Leong et al (Bio-Medical Materials and Engineering 2007) which discloses a process of for making a tablet formulation using 3D printing laser sintering technology, however weight the drug material or excipients materials absorb the laser wavelength.  Further the instant process recites specific absorbing materials for use and which are different from those of Leong.  The instant invention avoids degradation of the drug compound unlike the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618